                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


    GARY SPIKES, o/b/o D.S.,                         )     Case No. 1:18-cv-2221
                                                     )
             Plaintiff,                              )     MAGISTRATE JUDGE
                                                     )     THOMAS M. PARKER
             v.                                      )
                                                     )
    COMMISSIONER OF                                  )     MEMORANDUM OF OPINION
    SOCIAL SECURITY,                                 )     AND ORDER
                                                     )
             Defendant.                              )

I.         Introduction

           Plaintiff Gary Spikes (“Spikes”) seeks judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying his application for supplemental

social security income (“SSI”) on behalf of his minor child, D.S., under Title XVI of the Social

Security Act. This matter is before me pursuant to 42 U.S.C. § 405(g) and the parties consented

to my jurisdiction under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. Because substantial evidence

supported the ALJ’s decision and because Spikes has not identified any error of law in the ALJ’s

evaluation of his claim, the final decision of the Commissioner must be AFFIRMED.

II.        Procedural History

           Spikes applied for children’s disability benefits on behalf of his minor child, D.S., on

June 23, 2014. (Tr. 163). 1 The claim was denied initially and on reconsideration. (Tr. 182-184,

190-192). Following a hearing on January 26, 2017, Administrative Law Judge (“ALJ”) Scott R.


1
    The transcript is filed as ECF Doc. 9.
Canfield denied the claim in a January 3, 2018 decision. (Tr. 12-28). The Appeals Council

denied further review, rendering the ALJ’s decision the final decision of the Commissioner. (Tr.

1-4).

III.    Evidence

        A.     Relevant Medical and Educational Evidence

        D.S. was born on September 6, 2005. (Tr. 18). He was considered a “school-age child

during the relevant time period; he was eight years old when the application for disability was

filed and eleven years old at the administrative hearing. (Tr. 116, 164). When D.S.’s mother

was pregnant with him, she was reportedly using cigarettes, alcohol and PCP daily. (Tr. 275).

Until 2013, D.S. was in the custody of a great aunt. (Tr. 275). Since then, he has resided with

his father, Gary Spikes. (Tr. 135). At first, Spikes struggled with maintaining housing, and he

and D.S. experienced homelessness for a short while. (Tr. 429). Specialized Alternatives for

Families and Youth (“SAFY”) assisted Spikes with attaining stable housing. (Tr. 418, 539). In

February 2013, D.S. received WISC-IV testing and achieved a full-scale IQ score of 93. His

cognitive abilities were in the average range. (Tr. 20, 262).

        In 2011, D.S. was diagnosed with attention-deficit/hyper disorder (“ADHD”), rule out

disruptive behavior disorders, and disorder of infancy. (Tr. 371, 428). Throughout the alleged

period of disability, D.S.’s treating physicians at SAFY, Drs. Spinner and Kemp, prescribed

ADHD medications including Vyvanse, Intuniv, and Focalin. (Tr. 371, 428). He was also

prescribed Seroquel, a mood stabilizer. (Tr. 633).

        Spikes was initially skeptical whether his son needed to take medications every day.

However, after receiving repeated phone calls from the school about D.S.’s behavior, he realized

the medications were necessary. (Tr. 137-138).



                                                 2
       D.S. began mental health treatment with SAFY in 2011. (Tr. 433-434) On January 27,

2014, Spikes reported that D.S. was making progress after going back on medication. D.S.

reported having bad dreams. (Tr. 639). In July 2014, after moving with his father, D.S. was

having problems with stealing and not being honest about not doing his homework. (Tr. 428-

429). He had developed head tics and was taking medications for them. (Tr. 429, 625). He was

assigned a global assessment of functioning (“GAF”) score of 61. In October 2014, D.S. was

cordial and pleasant. Both he and Spikes reported that things were a little better at home and

school. D.S. was less fidgety and more focused. However, he still struggled with some

adjustment to his new school and paying attention. (Tr. 522).

       On November 5, 2014, Michael Faust, Ph.D., performed a consultative examination. (Tr.

360-365). D.S. had a normal appearance but fidgeted in his chair and showed signs of

hyperactivity. He was fairly articulate for his age, exhibited normal rate of responding, and did

not display any signs of anxiety. He was distracted and required assistance to stay on task. (Tr.

362). D.S. did not display any signs of depression or delusions. He was alert for the

examination, completed four digits forward and two backwards, could perform abstract

reasoning and his insight and judgment were appropriate for his age. (Tr. 363). Spikes had not

given D.S. his medication before the examination so that Dr. Faust could see his behavior

without medication. (Tr. 362).

       In the area of acquiring and using information, Dr. Faust stated, that D.S. was

       likely to have difficulty learning and retaining new information in a group
       situation due to his ADHD symptoms (he is distracted by his surroundings.) He
       will require more redirection to sustain focus to the task and given small segments
       of information to be able to cognitively process and learn didactic information due
       to ADHD symptoms.




                                                3
He also found that D.S. had difficulty in the areas of attending and completing tasks and

interacting with others. (Tr. 365). In the area of interacting with others, Dr. Faust found that

D.S. was likely to “interrupt peers and be disruptive in a group situation as he is impulsive and

hyperactive.” (Tr. 365). Dr. Faust diagnosed attention deficit/hyperactive disorder. He did not

diagnose any other behavior disorder because Spikes said that D.S. was not defiant or

oppositional and his acting out behavior was seen as impulsive. (Tr. 364).

       State agency reviewing physician, Mark Garner, Ph.D., reviewed D.S.’s records on

December 3, 2014 and found that he had less than marked limitations in the domains of attending

and completing tasks and interacting and relating with others. He found that D.S. had no

limitations in the domains of acquiring and using information, moving about and manipulations

of objects, caring for self and health and physical well-being. (Tr. 168). Jeffrey Swain, Psy.D.,

reviewed D.S.’s records on April 13, 2015 and agreed with the opinions expressed by Dr.

Garner. (Tr. 177-181).

       D.S. began seeing Janet Kemp, M.D., a psychiatrist, in May 2014. (Tr. 636-637). D.S.

complained of head twitches. D.S.’s behavior was fair but he still got into fights with his peers.

He still had impulsive behavior but it was manageable. Spikes reported that D.S.’s mood and

sleep were good and his appetite was excessive. Mental status examination showed that D.S.

was casual and very forthcoming. He had good insight into his medications and symptoms, but

he was fidgety and easily distracted. He had no suicidal or homicidal ideation and no psychosis.

Dr. Kemp diagnosed ADHD and prescribed Vyvanse and Intuniv. (Tr. 636).

       Dr. Kemp saw D.S. on July 24, 2014. She noted that Spikes had taken D.S. off his

medications because of the ongoing tics and there was no worsening of behavior. Mental status




                                                 4
examination showed the same findings as at the previous examination. Dr. Kemp noted that D.S.

was very polite, engaging and very bright. (Tr. 634).

           When D.S. met with Dr. Kemp on April 21, 2015, Spikes reported that D.S. was doing

fairly well at home but his teachers had been calling every few days stating that D.S. was not

focusing, easily distracted, could not stay on task and had deteriorating impulsivity. Spikes had

not given Risperdal except rarely when he had rebound ADHD afternoons. D.S. was sleeping

well and had no mood issues. (Tr. 617).

           In March 2016, D.S. told his therapist that he missed his father after he had started a new

job. (Tr. 439). On April 21, 2016, D.S. and Spikes shared that things had not been going well

when his father was working. D.S. had run out of medication and was acting out at school.

Spikes had quit his job to be with his son. (Tr. 437).

           D.S. attends East Cleveland City Schools. In March 2013, he was evaluated for a “504

Plan” to assess his educational needs. (Tr. 257, 259). Both D.S.’s teacher and guardian 2 opined

that he was working below grade level in math. D.S.’s teacher rated D.S.’s total problems,

aggressive behavior syndrome, adaptive functioning, conduct problems and externalizing in the

clinical range. His scores on the attention deficit/hyperactivity problems and oppositional

defiant problems were in the borderline clinical range. (Tr. 261). Both D.S.’s teacher and

guardian reported very elevated or elevated concerns in the areas of inattention,

defiance/aggression, conduct disorder, and peer relations. (Tr. 273). The team summary stated

that D.S.’s teacher was providing math intervention, but D.S. was not making progress with the

intervention. (Tr. 274). After the 504 Plan assessment, D.S.’s schooling was accommodated




2
    At the time, D.S. was still living with his aunt.

                                                        5
with extra time to complete his math work, behavioral intervention, and techniques to help quell

the symptoms that were interfering with his education. (Tr. 277-278).

       D.S.’s fourth grade teacher, Marcia Wallace, completed a teacher questionnaire on March

15, 2015. Ms. Wallace rated most of D.S.’s interactions and behavior, including his capacity for

making and keeping friends, expressing anger appropriately, respecting/obeying adults in

authority, seeking attention appropriately, using adequate vocabulary and grammar to express

thoughts, and playing cooperatively as “a serious problem.” The evaluation also states that D.S.

had a serious problem maintaining relevant appropriate topics for conversation, following rules,

and relating experiences. (Tr. 297). Ms. Wallace described D.S. as suffering from “anxiety and

depression” and as having flash back episodes that made him emotional. Because of his

behavioral issues, Ms. Wallace was struggling with teaching the rest of the class because D.S.

was taking up a “substantial amount of classroom time just to control behavior.” She stated that

D.S.’s “disability [was] interfering with his access to the general curriculum” and his “depression

and anxiety” were “inhibiting his academic growth.” (Tr. 299).

       On D.S.’s 2014-2015 report card, his mathematics teacher noted that he needed to

memorize basic addition, subtraction, and multiplication facts. She reported that he refused to

participate or do his assignments. He couldn’t follow written directions and asked excessive

questions regarding directions. D.S. was also struggling with reading. His teacher encouraged

him to use reading strategies to increase his comprehension. She noted that he did not complete

his make-up work and had low tests and incomplete work. (Tr. 327). His music teacher noted

that he needed to follow the music rules and participate. In the area of social skills, his teacher

noted that D.S. needed to remember that there were others in the class and he would have to wait

his turn to speak. (Tr. 328).



                                                  6
       D.S.’s 504 Plan was updated in the fall of 2015. The evaluation indicated that D.S.’s

ADHD and PTSD continued to affect his ability to learn, think, and concentrate in school. (Tr.

311). He had ongoing struggles with “organizational skills” and “following through with

directives and completing tasks without teacher assistance.” He also continued to be “very

impulsive,” which, in turn, caused “him to make poor choices that result in disciplinary action

and loss of instruction time.” (Tr. 311).

       On April 28, 2015, Dr. Kemp completed a questionnaire on D.S.’s medical and functional

equivalence. (Tr. 390-393). She marked boxes indicating that he had marked limitations in the

domains of acquiring and using information, attending and completing tasks, and caring for self.

(Tr. 390-391). She did not elaborate on her opinion regarding these domains. She opined that he

had moderate limitations in interacting and relating with others and moving about and

manipulating objects. He had no limitations in the area of health and physical well-being. She

stated that he did not have any side effects from medication and did not have any problem with

school attendance. (Tr. 392). She noted that D.S. needed extra time with tests and projects and

that he needed tutoring and counseling at home and at school. She opined that his condition was

chronic. (Tr. 392).

       D.S. was disciplined several times during the 2015-2016 school year. (Tr. 314, 315).

D.S.’s fourth referral for discipline occurred on March 7, 2016. D.S. was hitting another student

while waiting for the bus. After he got on his bus, he left his backpack and got off the bus to go

after the same girl. (Tr. 314).

       His report card from 2016 also documents behavioral issues.

       [D.S.] does not turn in any homework. He is often off task and disturbing others.
       His talking and offensive comments are making it difficult for him to interact with
       his peers in a positive way. These frequent disruptions are affecting his
       academics. (Tr. 316).

                                                 7
       Behavior is very disruptive to the class. Constantly bothers others.

       [D.S.] intentionally distracts others in our classes. He will go out of his way to
       annoy or irritate a peer. [D.S.] wants to do well, but chooses not to control his
       actions and/or behavior. His behavior and academics have declined. (Tr. 317).

       D.S.’s 504 plan was reviewed again in October 2016. (Tr. 340). The team added an

accommodation to address D.S.’s frustration and tendency to shut down in order to better address

his learning, concentrating and thinking. (Tr. 340). D.S. was given extended time, up to time and

a half, to complete assignments in all of his school subjects. (Tr. 353). Despite this, he got a D+

in math and a D- in Science. (Tr. 347).

       On October 22, 2016, D.S.’s therapist at SAFY noted that D.S. had made some progress

in several areas. However, she also noted that he recently received some failing grades at school

and that he appeared to be affected and displayed acting out behavior when his father’s job or

work hours changed. (Tr. 643-644). D.S. began experiencing tics again and was bullied by his

school peers. (Tr. 651). On November 15, 2016, his tic was better but he had been listening less

to teachers and was more disruptive in class. The treating psychiatrist increased D.S.’s dosage of

Intuniv. (Tr. 657).

       On January 24, 2017, Vanessa Ayers, a school counselor, completed a school activities

questionnaire. (Tr. 664-665). Ms. Ayers stated that she was not in the classroom with D.S. and

that her assessment was based on a survey of his teachers. (Tr. 665). She reported that D.S.’s

functioning in all areas was poor; “he is able, chooses not to.” (Tr. 664). She noted that D.S.

sought attention in negative ways, by being silly and passive aggressive in response to

correction. D.S. laughed, talked back, or argued when corrected by teachers. He was often non-

compliant. She commented that the “teachers agree that he is completely capable to be




                                                 8
successful in school, however he chooses not to. The teachers have no academic concerns and

believe that if he put forth effort he would be an A/B student.” (Tr. 665).

       B.      Relevant Testimonial Evidence

       An administrative hearing took place on January 26, 2017. (Tr. 116). D.S. offered the

following testimony: He was born on September 6, 2005, was 11 years old and in the sixth

grade. He liked school and reported that he got along with his teachers. (Tr. 123).

       D.S. explained that he was taking Vyvanse and that it helped him to slow down and

concentrate. (Tr. 124). He had not taken his medicine on the day of the hearing. He said he

only had two left and he wanted to save them for school. (Tr. 124). D.S. was responsible for

taking his own medication. He took Vyvanse before school and Guanfacine in the evenings. He

would tell his father when he was close to running out. (Tr. 125). He did not take medication

during summer vacation or on the weekends. He said it made him feel like a zombie. (Tr. 126).

       D.S. admitted getting in trouble at school for using profanity at recess. (Tr. 128). He

reported that the subjects in sixth grade were more difficult and that he seemed to do well in

school every other year. (Tr. 128). D.S. liked to be outside. He played football and basketball.

(Tr. 129). D.S. took his own shower and picked out his own clothes. (Tr. 130). He also

reported keeping his room clean. (Tr. 131).

       Spikes also testified during the hearing. Spikes did not know how long D.S. had been

diagnosed with ADHD or on medication because D.S.’s aunt had custody of him until 2013. (Tr.

135). Spikes said that D.S. always took his medications except during summer vacation. (Tr.

137). He admitted that, at first, he did not think D.S. needed the medications. However, he

learned that he was wrong when he started receiving frequent calls from the school. Spikes

began giving D.S. his medication regularly and the phone calls stopped. (Tr. 138).



                                                 9
          Even with medication, D.S. still had trouble at school. He was disruptive and impulsive.

(Tr. 145). Teachers told Spikes that D.S. was intelligent but he needed to focus more. (Tr. 146).

He also had issues with completing his homework. (Tr. 148). He would lie to Spikes about his

homework and other things as well. (Tr. 151). Contrary to D.S’s testimony, Spikes testified that

D.S. did not help clean up and had poor hygiene. (Tr. 160-161).

          D.S. started going to SAFY for psychiatric services when he was five. (Tr. 150). D.S.

had nightmares from his past . (Tr. 149). Spikes believed these were related to D.S. witnessing

a murder in 2013 when he was with his mom. (Tr. 156). D.S. had also recently reported hearing

voices – maybe once a month. (Tr. 149, 156). When Spikes reported this to the psychiatrist, he

was instructed to take D.S. off of his medications until he could be seen. However, Spikes

continued to give him his medication so that he could go to school. (Tr. 154-155). He was

waiting for an appointment on January 31st. (Tr. 154).

          Spikes said that D.S. had friends. However, he had gotten into a couple of fights and kids

at school made fun of him because of his tic. (Tr. 152). D.S. had been suspended once and had

several discipline referrals. (Tr. 153).

          When the ALJ asked Spikes about the consultative examination with Dr. Faust, Spikes

said that Dr. Faust did not ask any questions about past trauma or PTSD. (Tr. 158).

IV.       The ALJ’s Decision

          The ALJ’s January 3, 2018 decision included the following findings relevant to this

appeal:

          3. D.S. had the following severe impairment: attention deficit hyperactivity
             disorder. (Tr. 18).

          4. D.S. did not have an impairment or combination of impairments that met or
             medically equaled the severity of the criteria for any listed impairment. (Tr.
             18).

                                                  10
       5. D.S. did not have an impairment or combination of impairments that
          functionally equaled the severity of the criteria of the childhood listings. (Tr.
          59).

            -   D.S. had less than marked limitations in acquiring and using information.
                (Tr. 24).

            -   He had marked limitations in attending and completing tasks. (Tr. 25).

            -   He had less than marked limitations in interacting and relating with others.
                (Tr. 25).

            -   He had no limitations in moving about and manipulating objects. (Tr. 26).

            -   He had no limitations in caring for self. (Tr. 27).

            -   And, he had no limitations in his health and physical well being. (Tr. 28).

Based on all his findings, the ALJ determined that D.S. was not disabled. (Tr. 28).

V.     Law & Analysis

       A.       Standard of Review

       This court’s review is limited to determining whether there is substantial evidence in the

record to support the ALJ’s findings of fact and whether the correct legal standards were applied.

See Elam v. Comm’r of Soc. Sec., 348 F.3d 124, 125 (6th Cir. 2003); Kinsella v. Schweiker, 708

F.2d 1058, 1059 (6th Cir. 1983). Substantial evidence means “more than a scintilla of evidence

but less than a preponderance; it is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007) (quoting Cutlip v. Sec’y of Health and Human Servs., 25 F.3d 284, 286 (6th Cir. 1994).

       The court may not try the case de novo, resolve conflicts in evidence, or independently

decide questions of credibility. Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir.

1997). If supported by substantial evidence and decided under the correct legal standard, the

Commissioner’s decision must be affirmed even if this court would have decided the matter

                                                 11
differently, and even if substantial evidence also supports the claimant’s position. Mullen v.

Bowen, 800 F.2d 535, 545 (6th Cir. 1986)(en banc).

       The court also must determine whether the ALJ decided the case using the correct legal

standards. If not, reversal is required unless the legal error was harmless. See e.g. White v.

Comm’r of Soc. Sec. 572 F.3d 272, 281 (6th Cir. 2009); Bowen v. Comm’r of Soc. Sec., 478 F.3d

742, 746 (6th Cir. 2006) (“Even if supported by substantial evidence, however, a decision of the

Commissioner will not be upheld [when] the SSA fails to follow its own regulations and [when]

that error prejudices a claimant on the merits or deprives the claimant of a substantial right.”)

       Finally, a district court cannot uphold an ALJ’s decision, even if there “is enough

evidence in the record to support the decision, [when] the reasons given by the trier of fact do not

build an accurate and logical bridge between the evidence and the result.” Fleischer v. Astrue,

774 F.Supp.2d 875, 877 (N.D. Ohio 2011) (quoting Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir.

1996); accord Shrader v. Astrue, No. 11-13000, 2012 U.S. Dist. LEXIS 157595 (E.D. Mich.

Nov. 1, 2012) (“If relevant evidence is not mentioned, the court cannot determine if it was

discounted or merely overlooked.”); McHugh v. Astrue, No. 1:10-cv-734, 2011 U.S. Dist. LEXIS

141342 (S.D. Ohio Nov. 15, 2011); Gilliams v. Astrue, No. 2:10-CV-017, 2010 U.S. Dist.

LEXIS 72346 (E.D. Tenn. July 19, 2010); Hook v. Astrue, No. 1:09-cv-19822010, 2010 U.S.

Dist. LEXIS 75321 (N.D. Ohio July 9, 2010). Requiring an accurate and logical bridge ensures

that a claimant will understand the ALJ’s reasoning.

       The standard for evaluating a child disability claim differs from that used for an adult’s

claim. 42 U.S.C. § 1382c(a)(3)(C); see also Miller ex rel. Devine v. Comm'r of Soc. Sec., 37 F.

App’x 146, 147 (6th Cir. 2002). A child is considered disabled if he has a “medically

determinable physical or mental impairment that results in marked and severe functional



                                                 12
limitations and can be expected to result in death or has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C). To determine

whether a child is disabled, the regulations prescribe a three-step sequential evaluation process.

20 C.F.R. § 416.924(a). At Step One, a child must not be engaged in “substantial gainful

activity.” 20 C.F.R. § 416.924(b). At Step Two, a child must suffer from a “severe

impairment.” 20 C.F.R. § 416.924(c). At Step Three, disability will be found if a child has an

impairment, or combination of impairments, that meets, medically equals, or functionally equals

an impairment listed in 20 C.F.R. § 404, Subpt. P, App’x 1; 20 C.F.R. § 416.924(d).

        To determine whether a child’s impairment functionally equals the Listings, the

Commissioner must assess the functional limitations caused by the impairment. 20 C.F.R. §

416.926a(a). This is done by evaluating how a child functions in six domains: (1) acquiring and

using information; (2) attending and completing tasks; (3) interacting and relating with others;

(4) moving about and manipulating objects; (5) caring for [oneself]; and (6) health and physical

well-being. 20 C.F.R. § 416.926a(b)(1)(i)-(vi). If a child’s impairment results in “marked”

limitations 3 in two or more domains, or an “extreme” limitation 4 in one domain, the impairments

are deemed to functionally equal the Listings and the child will be found disabled. 20 C.F.R. §

416.926a(d).




3
  A “marked” limitation is one that “interferes seriously with [a child’s] ability to independently initiate,
sustain, or complete activities. 20 C.F.R. § 416.926a(e)(2)(i). A “marked” limitation is “more than
moderate” but “less than extreme.” Id. “It is the equivalent of the functioning we would expect to find on
standardized testing with scores that are at least two, but less than three, standard deviations below the
mean.” Id.
4
  An “extreme” limitation is one that “interferes very seriously with [a child’s] ability to independently
initiate, sustain, or complete activities.” 20 C.F.R. § 416.926a(e)(3)(i). An “extreme” limitation means
“more than marked.” Id. “It is the equivalent of the functioning we would expect to find on standardized
testing with scores that are at least three standard deviations below the mean.” Id.

                                                     13
        B.     Treating Physician Rule

        Spikes argues that the ALJ erred in assigning less than controlling weight to the opinion

of treating physician, Dr. Kemp. He contends that the ALJ did not evaluate whether Dr. Kemp’s

opinion was supportable and consistent; failed to apply the regulatory factors to determine the

proper weight to assign to her opinion; and applied an improperly narrow definition of the

children’s domains. ECF Doc. 12 at 10. This court’s review begins with the treating physician

rule.

        At Step Four, an ALJ must weigh every medical opinion that the Social Security

Administration receives. 20 C.F.R. §§ 404.1527(c), 416.927(c). An ALJ must give a treating

physician’s opinion controlling weight, unless the ALJ articulates good reasons for discrediting

that opinion. Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013). “Treating-

source opinions must be given ‘controlling weight’ if two conditions are met: (1) the opinion is

‘well-supported by medically acceptable clinical and laboratory diagnostic techniques’; and

(2) the opinion ‘is not inconsistent with the other substantial evidence in [the] case record.’” Id.

(quoting 20 C.F.R. § 404.1527(c)(2)). Good reasons for rejecting a treating physician’s opinion

may include that: “(1) [the] treating physician’s opinion was not bolstered by the evidence;

(2) evidence supported a contrary finding; or (3) [the] treating physician’s opinion was

conclusory or inconsistent with the doctor’s own medical records.” See Winschel v. Comm’r of

Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (quotation omitted); 20 C.F.R. §§ 404.1527(c),

416.927(c). Inconsistency with nontreating or nonexamining physicians’ opinions alone is not a

good reason for rejecting a treating physician’s opinion. See Gayheart, 710 F.3d at 377 (stating

that the treating physician rule would have no practical force if nontreating or nonexamining

physicians’ opinions were sufficient to reject a treating physician’s opinion).



                                                 14
       If an ALJ does not give a treating physician’s opinion controlling weight, he must

determine the weight it is due by considering the length and frequency of treatment, the

supportability of the opinion, the consistency of the opinion with the record as a whole, and

whether the treating physician is a specialist. See Gayheart, 710 F.3d at 376; 20 C.F.R.

§§ 404.1527(c)(2)-(6), 416.927(c)(2)-(6). Nothing in the regulations requires the ALJ to explain

how he considered each of the factors. See 20 C.F.R. §§ 404.1527(c), 416.927(c). Nevertheless,

the ALJ must provide an explanation “sufficiently specific to make clear to any subsequent

reviewers the weight the [ALJ] gave to the treating source’s medical opinion and the reasons for

that weight.” Gayheart, 710 F.3d at 376; see also Cole v. Astrue, 661 F.3d 931, 938 (6th Cir.

2011) (“In addition to balancing the factors to determine what weight to give a treating source

opinion denied controlling weight, the agency specifically requires the ALJ to give good reasons

for the weight he actually assigned.”). When the ALJ fails to adequately explain the weight

given to a treating physician’s opinion, or otherwise fails to provide good reasons for rejecting a

treating physician’s opinion, remand is appropriate. Cole, 661 F.3d at 939.

       Here, the ALJ agreed with Dr. Kemp that D.S. had a marked limitation in the domain of

attending and completing tasks. However, he found that her opinion that D.S. had marked

limitations in the domains of acquiring and using information and caring for self were not

supported by the totality of the evidence. (Tr. 22-23). Spikes argues that the ALJ failed to apply

the proper factors to determine the weight to be assigned to Dr. Kemp’s opinion (ECF Doc. 12 at

14), but it appears that he did apply these factors. (Tr. 22-23). First, the ALJ found that Dr.

Kemp’s opinion was not supported by her treatment notes. Second, he noted that, when she

completed the questionnaire about D.S., Dr. Kemp had been treating him for about eleven

months and had only seen him every two to three months. (Tr. 22). Thus, he expressly



                                                 15
considered the length and frequency of the treatment and the supportability of Dr. Kemp’s

opinion. To explain his determination that Dr. Kemp’s opinion was not supported, the ALJ

discussed each of her four treatment notes from the period before she completed the health care

professional’s questionnaire.

       Treatment notes by Dr. Kemp dated May 8, 2014 noted the claimant was seen at
       home and at school. His behaviors were fair but he still got into fights with peers.
       He still had impulsive behavior but that it was manageable. The claimant’s father
       reported his moods were good, along with sleep and appetite. The mental status
       evaluation showed the claimant was very forthcoming. He had good insight into
       his medications and symptoms. His thought process was linear, sharp, but he was
       easily distracted. He had no plans for suicide or homicide and there was no
       psychosis. The claimant was assessed with ADHD and he was prescribed
       Vyvanse and Intuniv. (EX. 5F, pp. 237, 238). Dr. Kemp did not see the claimant
       again until July 24, 2014. The Claimant’s father took him off the medication
       because of ongoing tics and he had no worsened behavior. It was reported he had
       good moods and a happy disposition most of the time. He obeyed rules. The
       mental status examination showed the claimant was very polite and engaging. He
       was described as very bright. The mental status examination noted the same
       findings as the previous one. (Ex. 5F, p. 235). An examination on January 13,
       2015 it was noted the claimant’s medication wore off by 6:00 pm and that he was
       hyperactive and silly, but he was always in a good mood. The claimant liked his
       school and that teachers liked him. The mental status examination remained the
       same. His medication Intuniv was changed to Risperdal. (Ex. 5F, p 221). At a
       visit on April 21, 2015, this is the first indication that the claimant was noted as
       being hyperactive in school. He was easily distracted, could not stay on task, and
       he had deteriorating grades. The claimant’s father reported that he rarely gave the
       claimant the Risperdal. He gave him the medication when he had rebound ADHD
       in the afternoons. (Ex. 5F, p. 218). This was the last time Dr. Kemp saw the
       claimant. (Ex. 5F, p. 205).

(Tr. 22, emphasis added). Based on the foregoing, the ALJ properly found that Dr. Kemp’s

treatment notes did not reflect the severe limitations that she expressed in her opinion

questionnaire response. The ALJ considered Dr. Kemp’s opinion in compliance with the

regulations and provided good reasons for his decision that her opinion was entitled to limited

weight. Even if the court did not agree with the ALJ’s decision, affirmance is still required




                                                16
because the ALJ’s decision was supported by substantial evidence from the record. Cutlip v.

Sec’y of Health and Human Servs., 25 F.3d 284, 286 (6th Cir. 1994).

       Spikes also argues that the ALJ erred in assigning limited weight to Dr. Kemp’s opinion

while assigning great weight to the opinion of Ms. Ayers, the school counselor. ECF Doc. 12 at

14-16. He argues that the ALJ should have considered that Ms. Ayers did not examine D.S. and

was not with him in the classrooms. Spikes also notes that Ms. Ayers does not have medical

training. He argues that the ALJ should not have assigned more weight to Ms. Ayers’

assessment than to the opinion of Dr. Kemp.

       Vanessa Ayers completed a school activities questionnaire for D.S. At the bottom of the

form she stated, “I filled this out and surveyed his teachers as I am not in the classroom with

him.” Thus, Ms. Ayers did not really submit her own opinion; she reported the statements made

by D.S.’s teachers. This is what the ALJ said about Ms. Ayers’ questionnaire:

       Vanessa Ayers, school counselor, completed a School Activities Report on
       January 24, 2017. She reported she knew the claimant for six months. She was a
       counselor and she commented that she was not in the classroom with the claimant.
       She surveyed the claimant’s teachers and they agreed that he (the claimant) was
       completely capable of being successful in school. However, he chose not to. The
       teachers have no academic concerns, and they believed that if he put forth the
       effort, he would be an A and B student (Ex. 7F).

       The undersigned gives Ms. Ayers’ assessment considerable weight because it is
       consistent with the evidence as a whole. * * *

(Tr. 23). The ALJ acknowledged the limitation in Ms. Ayers’ assessment: that it was based on

her survey of his teachers – it was not her opinion. He gave it considerable weight because it

was consistent with the evidence as a whole. D.S.’s intelligence was in the average range. (Tr.

262). The record showed that D.S. was capable of being successful in school. D.S. testified that

he had made the honor roll for one period of school. (Tr. 128). Dr. Kemp noted that D.S. was

“very polite, and engaging, very bright, fidgety, silly but easily able to redirect.” (Tr. 625). The

                                                 17
ALJ did not reject the opinion of Dr. Kemp because it differed from Ms. Ayers’ assessment. The

ALJ provided good reasons for assigning limited weight to Dr. Kemp’s opinion, and he found

Ms. Ayers’ assessment compelling because it was consistent with other evidence in the record.

The ALJ did not err in weighing the medical opinions in this case.

       C.      Caring for Yourself Domain

       Spikes also argues that the ALJ erred in finding that D.S. had less than a marked

limitation in the functional domain of “caring for yourself.” ECF Doc. 12 at 12. Dr. Kemp

opined that D.S. had marked limitations in this domain. In addition to his argument that the ALJ

failed to follow the treating physician rule, Spikes argues that the ALJ applied a very narrow

definition to reach his conclusion that D.S. did not have a marked limitation in this domain.

       A child’s disability “functionally equals” the disability Listings when he has a marked

limitation in at least two out of six domains of functioning, or an extreme limitation in just one.

20 C.F.R. § 416.926a(a); Elam ex rel. Golay v. Comm’r, 348 F.3d 124, 127 (6th Cir. 2003). A

“marked” limitation is “more than moderate” and “interferes seriously with [a child’s] ability to

independently initiate, sustain, or complete activities.” 20 C.F.R. § 416.926a(a) & (e)(2). The

ALJ found that D.S. had a marked limitation in only one domain - the domain of attending and

completing tasks. (Tr. 23-28) Because no extreme and only one marked limitation was found,

D.S. was found to not functionally equal the disability Listings. Spikes argues that the ALJ

should have also found that D.S. had marked limitations in the domain of caring for self. ECF

Doc. 12 at 12-14. The Commissioner counters that substantial evidence supported the ALJ’s

finding that D.S. had less than marked limitations in this domain. ECF Doc. 14 at 6-8. Because

Spikes challenges the ALJ’s findings on only one of the six domains, it is unnecessary to address

the ALJ’s findings on the other five domains.



                                                 18
       In the domain of “caring for yourself”, an ALJ considers how well a child is able to

maintain a healthy emotional and physical state, including how well he gets his physical and

emotional wants and needs met in appropriate ways; how he copes with stress and changes in his

environment; and whether he takes care of his own health, possessions and living areas. 20

C.F.R. § 416.926a(k). Relevant portions of the regulations on functional equivalence provide the

following guidance:

       (1) General.

           (i) Caring for yourself effectively, which includes regulating yourself,
               depends upon your ability to respond to changes in your emotions and the
               daily demands of your environment to help yourself and cooperate with
               others in taking care of your personal needs, health and safety. It is
               characterized by a sense of independence and competence. The effort to
               become independent and competent should be observable throughout your
               childhood.

           (ii) Caring for yourself effectively means becoming increasingly independent
               in making and following your own decisions. This entails relying on your
               own abilities and skills, and displaying consistent judgment about the
               consequences of caring for yourself. As you mature, using and testing your
               own judgment helps you develop confidence in your independence and
               competence. Caring for yourself includes using your independence and
               competence to meet your physical needs, such as feeding, dressing,
               toileting, and bathing, appropriately for your age.

           (iii) Caring for yourself effectively requires you to have a basic understanding
               of your body, including its normal functioning, and of your physical and
               emotional needs. To meet these needs successfully, you must employ
               effective coping strategies, appropriate to your age, to identify and regulate
               your feelings, thoughts, urges, and intentions. Such strategies are based on
               taking responsibility for getting your needs met in an appropriate and
               satisfactory manner.

           (iv) Caring for yourself means recognizing when you are ill, following
              recommended treatment, taking medication as prescribed, following safety
              rules, responding to your circumstances in safe and appropriate ways,
              making decisions that do not endanger yourself, and knowing when to ask
              for help from others.




                                                 19
        The Regulations then set forth age group descriptors for evaluating functional

equivalence in the “caring for yourself” domain as well as some examples of limited functioning

in that area:

            (iv) School-age children (age 6 to attainment of age 12). You should be
                independent in most day-to-day activities (e.g., dressing yourself, bathing
                yourself), although you may still need to be reminded sometimes to do
                these routinely. You should begin to recognize that you are competent in
                doing some activities and that you have difficulty with others. You should
                be able to identify those circumstances when you feel good about yourself
                and when you feel bad. You should begin to develop understanding of
                what is right and wrong, and what is acceptable and unacceptable
                behavior. You should begin to demonstrate consistent control over your
                behavior, and you should be able to avoid behaviors that are unsafe or
                otherwise not good for you. You should begin to imitate more of the
                behavior of adults you know.

        The Regulations also provide examples of limited functioning in the domain of caring for

yourself:

            (i) You continue to place non-nutritive or inedible objects in your mouth.

            (ii) You often use self-soothing activities showing developmental regression (e.g.,
                  thumbsucking, re-chewing food), or you have restrictive or stereotyped
                  mannerisms (e.g., body rocking, headbanging).

            (iii) You do not dress or bathe yourself appropriately for your age because you have
                  an impairment(s) that affects this domain.

            (iv) You engage in self-injurious behavior (e.g., suicidal thoughts or actions, self-
                 inflicted injury, or refusal to take your medication), or you ignore safety rules.

            (v) You do not spontaneously pursue enjoyable activities or interests.

            (vi) You have disturbance in eating or sleeping patterns.

        The ALJ found that D.S. had no limitation in his ability to care for himself, stating “[t]he

updated evidence shows the claimant still does not have a limitation in this childhood domain.

The claimant can perform personal hygiene but he might need some reminders.” (Tr. 27).




                                                  20
         Spikes argues that the ALJ did not consider the emotional component of this domain.

Spikes cites evidence stating that D.S.’s behavior at school was “unacceptable,” “unsafe” or

harmful to him and that he was “very impulsive” and “oppositional.” (Tr. 261, 297, 311, 316,

317, 327, 365, 366). Spikes cites disciplinary measures taken at D.S.’s school (Tr. 314-315) and

notes indicating that he was listening to teachers less and being “more disruptive verbally in

class.” 5 (Tr. 657). Spikes’ argument finds support in the record, but so does the ALJ’s decision.

The ALJ cited evidence in the record supporting his decision, such as the following:

         The claimant testified he did not take his medication on the day of the hearing
         because he only had two left. He wanted to take the medication when he went to
         school. He testified the medications help. The testimony also indicated the
         claimant does not take medication on the weekends or during the summer months.
         The claimant says the medication makes him feel like a “zombie.” He says he
         gets along with others. He played football and basketball and he was the captain.
         He can care for his personal hygiene. He can do household chores like cleaning
         up. He can monitor his medications and report to his father if he needs refills. He
         is finding the sixth grade schoolwork is challenging.

(Tr. 19-20). D.S.’s testimony showed that he recognized his need for medication and took steps

to make sure he would have it when he needed it. (Tr. 123-124). He also testified that he liked

school and his teachers. (Tr. 122-123). The ALJ stated that he agreed with Dr. Faust’s finding

in the domain of self-care. (Tr. 21-22). Dr. Faust stated,

         [D.S.] can complete self-care activities with structure and reminders from father.
         He often requires redirection when he gets off task. He is independent in toileting
         and is able to sleep alone. Sleep is reported to be good once he gets to sleep, but
         he reportedly has difficulty settling down to sleep. He reportedly shows adequate
         frustration tolerance and father indicates that he is responsive to redirection. He
         reportedly does not have explosive outbursts or emotional extremes. He reported
         has no difficulty managing his moods and can transition from one task to another
         without difficulty.




5
 Spikes doesn’t cite any evidence that he was putting non-nutritive or inedible objects in his mouth; used self-
soothing activities; could not dress or bathe himself; engaged in self-injurious behaviors; or did not pursue enjoyable
activities or interests.

                                                          21
(Tr. 365). The fact that evidence in the record supported Spikes’ argument does not negate the

fact that the ALJ’s decision was also supported by substantial evidence. An examination of the

entire record reveals that substantial evidence supported the ALJ’s decision that D.S. did not

have a marked limitation in the domain of caring for self and this court must affirm his decision.

       D.      Disruptive Behavior Disorder

       Finally, Spikes argues that the ALJ erred by finding that D.S.’s disruptive behavior

disorder was not a severe impairment that would impact his domain of interacting and relating

with others and caring for self. ECF Doc. 12 at 17-18. The ALJ only found one severe

impairment – ADHD. Spikes contends that D.S.’s disruptive behavior disorder should have also

been considered to be a severe impairment because it caused more than a “slight abnormality or

combination of slight abnormalities that causes no more than minimal functional limitations.” 20

C.F.R. § 416.924(c). Spikes argues that D.S.’s disruptive behavior caused him to exhibit

ongoing and persistent disruptiveness, defiance, and aggressiveness that affected his schooling

and home life. Spikes argues that the ALJ’s decision of non-severity impacted his finding that

D.S. did not have a marked limitation in the domain of caring for self. However, he does not

really explain this argument.

       The ALJ found that D.S. had the severe impairment of ADHD. He noted that the record

showed that D.S. had been diagnosed with ADHD and rule out disruptive behavior disorder. (Tr.

20) Dr. Kemp’s records list disruptive behavior disorder as a “secondary, rule out” diagnosis.

(Tr. 371, 375, 409). Even if the ALJ had considered this condition to be a severe-impairment,

Spikes doesn’t explain how that would have made a difference in the ALJ’s evaluation of the

functional domains.




                                                22
       The Commissioner argues that it is irrelevant that the ALJ did not find that D.S. also had

the severe impairment of disruptive behavior disorder. When an ALJ finds both severe and non-

severe impairments, “the question of whether the ALJ characterized any other alleged

impairment as severe or not severe is of little consequence.” Pompa v. Comm’r of Soc. Sec., 73

F. App’x 801, 803 (6th Cir. 2003); see also Anthony v. Astrue, 266 F. App’x 451, 457 (6th Cir.

2008). As stated above, Spikes doesn’t explain how a finding that D.S. had the severe impact of

disruptive behavior disorder would have impacted his analysis in the functional domains.

Because the ALJ found that D.S. had at least one severe impairment, he proceeded to the next

step in the sequential evaluation and he considered the rule-out diagnosis of disruptive behavior

disorder throughout the evaluation. He considered all the evidence including the evidence

showing that D.S. displayed disruptive behavior at home and school. (Tr. 20). The court finds

no error in the ALJ’s analysis of the domain of caring for self or in the ALJ’s evaluation of the

medical opinions. The court also finds no error in the ALJ’s failure to recognize disruptive

behavior disorder as a severe impairment. But even if the conclusion regarding disruptive

behavior disorder was erroneous, it was harmless error. Spikes does not show how a severity

finding for this diagnosis would have impacted the ALJ’s conclusion that D.S. is not disabled.

VI.    Conclusion

       Because the ALJ’s decision is supported by substantial evidence and Spikes has not

identified any errors of law in the evaluation of his application for benefits on behalf of D.S., the

final decision of the Commissioner is AFFIRMED, pursuant to 42 U.S.C. § 405(g).


Dated: August 22, 2019
                                                      Thomas M. Parker
                                                      United States Magistrate Judge




                                                 23
